DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed September 3, 2019.   Claims 1-9 have been canceled without prejudice. Claims 10-19 are pending and an action on the merits is as follows.	
	
Claim Objections
Claims 10 and 18 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claim 10 lines 7-8: “the position”
Claim 18 line 3: “the provision”
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  This claim includes limitations pertaining to “(at least one) inverter unit”, and further describes that each of the two or three drive segments include an inverter unit.  The aforementioned limitations should be changed to pertain to “inverter units” for consistency.  
Claim 17 includes the limitation “represents a state variable of the inverter”.  This limitation should be changed to state “represents a state variable of a respective inverter” for clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes the limitation “wherein the inverter unit is configured to receive a control command”.  However there is a lack of antecedent basis for “the inverter” as the claim previously describes at least one inverter.  It is unclear whether applicants intend to reference the at least one inverter, or further limit the at least one inverter to a single inverter.  For examining purposes, this limitation is interpreted as stating “wherein the at least one inverter unit is configured to receive a control command”.
This claim further includes the limitation “to provide the electrical drive power based on said control command”.  However there is a lack of antecedent basis for “the electrical drive power”.  It is unclear whether applicants intend to reference the electrical power, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “to provide the electrical power based on said control command”.
Claim 13 includes the limitation “a control command to the control unit”.  However there is a lack of antecedent basis for “the control unit”.  It is unclear whether 
Claim 14 includes the limitation “the master communication unit is configured to receive a state value of the associated inverter unit”.  However it is unclear whether applicants intend the associated inverter unit to correspond to an inverter unit of the master communication unit, or an inverter unit of a slave communication unit corresponding to the received state value.  For examining purposes, this limitation is interpreted as stating “the master communication unit is configured to receive a state value of an inverter unit”.  
Claim 15 includes the limitation “sending of the state value to the slave communication unit”.  However there is a lack of antecedent basis for “the slave communication unit” as the claims previously describe multiple slave communication units.  It is unclear whether applicants intend to reference the multiple slave communication unis or a specific one of the slave communication units.  For examining purposes, this limitation is interpreted as stating “sending of the state value to the slave communication units”.
Claim 16 includes the limitation “wherein the inverter unit, which is superordinate to the master communication unit”.  However there is a lack of antecedent basis for “the inverter unit” which is higher in rank/priority than the master communication unit.  It is unclear whether applicants intend to reference the inverter unit corresponding to the master communication unit, or introduce a new element into the claims.  For examining 
Claim 18 includes the limitation “master communication unit for the provision of the drive power”.  However there is a lack of antecedent basis for “the drive power”.  It is unclear whether applicants intend to reference the electrical power, or introduce a new element into the claim.  For examining purposes, this limitation is interpreted as stating “master communication unit for the provision of the electrical power”.
Claims 11, 12, 17 and 19 depend from claim 10 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Montaigne (US 4,830,141) in view of Colombi et al. (US 9,054,553 B2).
Claim 10: Montaigne discloses multiple drive arrangements for an elevator system shown in FIG. 2, including a single drive arrangement which comprises a movable rail segment (21) and an electric motor (drive motor 50) configured to move the movable rail segment, where the drive arrangement is configured to rotate the rail segment about an angle of rotation of less than 360°, as can be seen in FIG. 2 (column 5 lines 56-68).  This reference fails to disclose at least one inverter unit to be configured to provide electrical power to the electric motor and to receive a control command relating to a position of the movable rail segment and to provide the electrical power based on the control command, and the drive arrangement to include two or exactly three drive segments, each drive segment to comprise an inverter unit and at least one coil arrangement supplied with electrical power by a corresponding assigned inverter unit, where each inverter unit comprises a communication unit configured to receive the control command and the communication units to specify amongst themselves one communication unit from among the number of communication units as a master communication unit and specify the remaining communication unit as slave communication units.
However Colombi et al. teaches a drive arrangement comprising inverter units (INV 28A, 28B) shown in FIG. 2 to be included in uninterrupted power supplies (UPS 12A, 12B), and configured to provide electrical power to load (14) (column 3 lines 15-18).  The inverter units receive a control command from a respective controller (20) and provide the electrical power based on the control command (column 3 lines 28-29).  The drive arrangement includes two drive segments (UPS 12A, 12B) (column 3 lines 55-57), where each drive segment is shown to comprise an inverter unit (INV 28A, 28B) for 
Given the teachings of Colombi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive arrangement disclosed in Montaigne with implementing an inverter configured to provide electrical power to the electric motor and to receive a control command such that the control command relates to a position of the movable rail segment, and to provide the electrical power based on the control command, and the drive arrangement to include two drive segments, each drive segment to comprise an inverter unit and at least one coil arrangement supplied with electrical power by a corresponding assigned inverter unit, where each inverter unit comprises a communication unit configured to receive the control command and the communication units to specify amongst themselves one communication unit from among the number of communication units as a master communication unit and specify the remaining communication unit as slave communication units.  Doing so would allow variable speed control of the motor for preventing damage to rails, while providing “a steady supply of high-quality power to the 
Claim 11: Montaigne modified by Colombi et al. discloses a drive arrangement as stated above, where the rail segment is disclosed in Montaigne to be rotatable as can be seen in FIG. 2 (column 5 lines 56-68).  
Claim 12: Montaigne modified by Colombi et al. discloses a drive arrangement where the communication units specify the master communication unit, as stated above. The communication units are shown in Colombi et al. to communicate with one another (column 4 lines 8-10).  Therefore the communication units specify the master communication unit free of interconnection of a central control unit.
Claim 19: Montaigne modified by Colombi et al. discloses a drive arrangement as stated above, where the communication units are shown in Colombi et al. to be configured such that the master communication unit prompts a reallocation of the master communication unit to a new communication unit, as soon as the master communication unit determines an error (failure) within the corresponding drive segment (column 4 lines 20-25).  Since a new communication unit is selected, the current master communication unit would be excluded form a reallocation.  
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Montaigne (US 4,830,141) modified by Colombi et al. (US 9,054,553 B2) as applied to claim 10 above, further in view of Cheong et al. (US 2016/0357194 A1).
Claim 13: Montaigne modified by Colombi et al. discloses a drive arrangement as stated above, where the master communication unit is shown in Colombi et al. to execute processes relating to a control command to a control unit (column 5 lines 4-6).  
However Cheong et al. teaches an arrangement where one of a plurality of inverters is set as a communication master, and the others of the plurality of inverters are set as communication slaves such that the master is authorized to issue an execution confirmation (verify) relating to control commands being received by communication slaves (page 1 ¶ [0015]). 
Given the teachings of Cheong et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive arrangement disclosed in Montaigne as modified by Colombi et al. with providing only the master communication unit to be authorized to issue a receipt or execution confirmation relating to said control.  Doing so would ensure only one communication unit is designated as the master communication unit, thereby preventing malfunctioning operations.
Claim 14: Montaigne modified by Colombi et al. discloses a drive arrangement as stated above, where indication of whether an inverter unit has failed is shown in Colombi et al. (column 1 line 64 through column 2 line 5). Therefore indication of a state value of the inverter unit is received.  These references fail to disclose the master communication unit to receive a state value of an inverter unit and to send it to the slave communication units.
However Cheong et al. teaches an arrangement where one of a plurality of inverters is set as a communication master, and the others of the plurality of inverters are set as communication slaves (page 1 ¶ [0015]).  A master communication unit (M) 
Given the teachings of Cheong et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive arrangement disclosed in Montaigne as modified by Colombi et al. with providing the master communication unit to receive a state value of an inverter unit and to send it to the slave communication units.  Doing so would allow “a malfunction or communication interruption [which] occurred in an inverter [to] be inspected by other inverters” as taught in Cheong et al. (page 1 ¶ [0012]).
Claim 15: Montaigne modified by Colombi et al. and Cheong et al. discloses a drive arrangement where the communication units specify the master communication unit, as stated above. The communication units are shown in Colombi et al. to communicate with one another (column 4 lines 8-10).  Therefore the sending of the state value to the slave communication units takes place free of interconnection of a central control unit.
Claim 16: Montaigne modified by Colombi et al. and Cheong et al. discloses a drive arrangement as stated above, where the inverter unit which corresponds to the master communication unit is shown in Colombi et al. to include a controller (20 (column 3 lines 28-29), and the state value to be sent represents a controller variable of the controller (column 4 lines 23-25).
 Claim 17: Montaigne modified by Colombi et al. and Cheong et al. discloses a drive arrangement where each inverter unit comprises an inverter, as stated above.  A state of each drive segment is shown in Colombi et al. to be checked (column 4 lines 
Claim 18: Montaigne modified by Colombi et al. and Cheong et al. discloses a drive arrangement where the inverters provide electrical power to the electrical motor, and each inverter includes a communication unit specified as either a master or slave communication unit, as stated above. The inverter unit corresponding to the master, which is superordinate to a slave communication unit, is therefore configured to use the state value for a provision of the electrical power as shown in Colombi et al. (column 2 lines 22-26), even though the inverter unit is embodied to generate a corresponding state value on its own.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             January 15, 2021